 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    THOMAS EDWARD HARDIN, an                            No. 1:20-cv-0001334-AWI-HBK
      individual,
12                                                        VOLUNTARY DISMISSAL WITH
                           Plaintiff,                     PREJUDICE UNDER FED. R. CIV. P. 41 (a)
13                                                        (1) AS TO DEFENDANTS
               v.
14                                                        (Doc. No. 9)
      FCA US LLC, a Delaware Limited
15    Liability Company, and DOES 1 through
      10, inclusive,
16
                           Defendants.
17

18

19            On March 3, 2021, the parties filed a joint Stipulation for Dismissal, stipulating to the
20   dismissal of the entire action under Fed. R. Civ. P. 41(a)(1) with prejudice. (Doc. No. 9).
21            Accordingly, it is ORDERED:
22            Pursuant to the parties’ joint Stipulation of Dismissal (Doc. No. 9) the above-captioned
23   action is dismissed with prejudice pursuant to Fed. R. Civ. P. 41(a)(1).
24
     IT IS SO ORDERED.
25

26   Dated:         May 21, 2021
                                                         HELENA M. BARCH-KUCHTA
27
                                                         UNITED STATES MAGISTRATE JUDGE
28
                                                         1
